DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Amended claims submitted with Preliminary Amendment dated 03/17/2021 are being examined on the merits in this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 1 includes  the following reference character(s) “15” not mentioned in the description.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to designate both “transponder” (see at least instant application specification [0138]) and “transducer” (see at least instant application specification [0139]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…FIG. 5 is a block diagram illustrating example power transfer and data exchange between elements located outside of the body elements located in vivo according to some embodiments of the invention…” in para.[0052] needs to be corrected.  A suggested correction is --FIG. 5 is a block diagram illustrating example power transfer and data exchange between elements located outside of the body and elements located in vivo according to some embodiments of the invention--.
the symbol/icon “
    PNG
    media_image1.png
    45
    35
    media_image1.png
    Greyscale
” in specification as seen in for example paras. [0103], [0117], [0137] needs to be replaced with text. It is unclear as to what the icon/symbol refers to.
“In the near field absorption and eddy current losses can be sensed as a loading effect at the transmitter. Absorption losses are low for low frequencies” in [0097] needs to be corrected. A suggested correction is --In the near field, absorption and eddy current losses can be sensed as a loading effect at the transmitter. Absorption losses are low for low frequencies--.
“Since proximity sensing, energy harvest and communication and position measurement can all be achieved with the same type of sensor, it becomes possible to achieve each of these functions one after the other in time by using the same single ME transducer 600 or its circuit equivalent 616 for all of these functions” in [0132] needs to corrected. A suggested correction is -- Since proximity sensing, energy harvesting and communication and position measurement can all be achieved with the same type of sensor, it becomes possible to achieve each of these functions one after the other in time by using the same single ME transducer 600 or its circuit equivalent 616 for all of these functions--.
“The end result is high resolution tracking of the position and orientation of the femoral implant relative to the femur and the acetabular cup implant relative to the public bone” needs to be corrected to --The end result is high resolution tracking of the position and orientation of the femoral implant relative to the femur and the acetabular cup implant relative to the [[public]] pubic bone--.
“a electromagnetic field” as in at least instant application specification [0018], [0035]  needs to be corrected. A suggested correction is – [[a]] an electromagnetic field--
 Appropriate correction is required. 
The specification is objected to for the following reason: The listing of references in the specification such as in para. [0009-0015], [0073], [0076], [0080], [0094] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 1 line 2 and claim 32 line  “the system comprising;” needs to be corrected.  A suggested correction is – the system comprising[[;]] : – since the preamble applied to all the  limitations in the respective claim body.
Claim 5 “wherein the at least one additional component comprises a sensor that is selected from the group consisting of an accelerometer, a magnetometer and a temperature sensor” needs to be corrected. A suggested correction is --wherein the at least one additional component comprises a sensor, wherein the sensor [[that]] is selected from the group consisting of an accelerometer, a magnetometer and a temperature sensor--.
Claim 8 “the microcontroller being configured to receive data from the sensor and to send data by the transceiver to the external sensing interface or an external computer system” needs to be corrected. A suggested correction is -- the microcontroller being configured to receive data from the sensor and to send data [[by]] via the transceiver to the external sensing interface or an external computer system--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 32 and 34-36  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the following reasons. 
More specifically, claim 32 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 32 recites “the external sensing interface is configured to transmit energy to the magnetoelectric transducer to drive the magnetoelectric transducer at the resonant frequency in an activation period” in lines 9-11  and “a proximity sensing system configured to receive a sensing signal that is responsive to the distance from the at least one proximity measuring transducer implanted on the body structure to the implantable device” in line 14-16.  
Please note that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process."). Under such broad yet reasonable interpretation, claim 32 “the external sensing interface is configured to transmit energy to the magnetoelectric transducer to drive the magnetoelectric transducer at the resonant frequency in an activation period” in lines 9-11  in combination with  “a proximity sensing system configured to receive a sensing signal that is responsive to the distance from the at least one proximity measuring transducer implanted on the body structure to the implantable device” in line 14-16 would encompass the interpretation that the sensing functionality i.e. “receive a sensing signal that is responsive to the distance from the at least one proximity measuring transducer implanted on the body structure to the implantable device” and the energy transmission/activation  step i.e. “transmit energy to the magnetoelectric transducer to drive the magnetoelectric transducer at the resonant frequency”  occur concurrently, simultaneously in a bidirectional manner. However, such concurrent, simultaneously bidirectional manner activation and sensing subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification explicitly discloses activation as occurring during activation period and sensing occurring during a distinct sensing period in a mutually exclusive manner and time duration (see at least instant application specification figures especially fig. 6, [0018], [0035], [0132] (see at least [0035] “the external sensing interface is configured to transmit energy to the magnetoelectric transducer to drive the magnetoelectric transducer at the resonant frequency in an activation period, and the magnetoelectric transducer is configured to emit the emitted signal as a electromagnetic field and then to sense the electromagnetic field post activation in a sensing period”; [0132] “transducer may at one time be used to collect energy to power the biometric marker 35 and to communicate with external interface 50 as previously described with reference to FIG. 4, and at another time may serve as the proximity sensing element. Switching the single transducer from one function to another may be achieved by physically connecting all of the necessary circuits to the transducer but electrically activating one at a time the circuits needed to perform first the one function and then the others. The circuits are configured to have a high-impedance state when not activated so they may one at a time share the same electrical connections to the transducer without conflict”).
Dependent claims 34-36 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent claims 34-36 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on base claim 32. Examiner suggests merging claim 33 into independent claim 32 in order to cure this issue.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2,4-14 and 32-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 7 recites the limitation “the at least one proximity sensor”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether claim 1 line 7 “the at least one proximity sensor” is the same as, different than or in addition to “at least one proximity measuring transducer”. Additionally, if different, it is unclear as to how claim 1 line 7 “the at least one proximity sensor” and “at least one proximity measuring transducer” are structurally and functionally related or linked or arranged to form an implantable position detecting system.
Claim 13 in line 4 recite the limitation "the at least one internal proximity measuring transducer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recited “the sensor” which renders the claim unclear. More specifically, it is unclear as to whether claim 6 “the sensor” is referencing “a sensor” of claim 4” or “at least one proximity sensor” of claim 1 line 7.
Claim 6 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, claim 4 recites “at least one additional component selected from the group consisting of an energy storage device, a data storage structure, a microcontroller, a sensor and a transceiver”. Claim 6 provides further limitations to microcontroller recited in claim 6 in an optional manner.  However, these limitations render the claims indefinite as the claim 6 never positively recites microcontroller. Therefore, Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Examiner suggests amending similar to claim 7 lines 1-2 i.e. -- wherein the at least one additional component comprises a microcontroller, wherein the microcontroller is configured to collect data from the at least one proximity measuring transducer or the sensor--.
Claim 1 in lines 3-6 recites “at least one proximity measuring transducer configured to be implanted on the body structure a distance from the implantable device, the at least one proximity measuring transducer being configured to receive electromagnetic energy from an external electromagnetic field generated by an external sensing interface” which renders the claim unclear. More specifically, it is unclear as to what structure enables and allows the implanted/implantable “the at least one proximity measuring transducer” “to receive electromagnetic energy from an external electromagnetic field generated by an external sensing interface”. Dependent claims 2, 5, 6, 9-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure this 35 U.S.C. 112(b) issue in the base claim 1. Examiner suggests including transceiver (as in claim 8 for example) structure in the independent claim that perform this function especially in light of “resonance” features recited in claim 1 lines 11-13.
Claim 32 in lines 3-6 recites “at least one proximity measuring transducer configured to be implanted on the body structure a distance from the implantable device, the at least one proximity measuring transducer being configured to receive electromagnetic energy from an external electromagnetic field generated by an external sensing interface” which renders the claim unclear. More specifically, it is unclear as to what structure enables and allows the implanted/implantable “the at least one proximity measuring transducer” “to receive electromagnetic energy from an external electromagnetic field generated by an external sensing interface”. Dependent claims 33-36 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure this 35 U.S.C. 112(b) issue in the base claim 32. Examiner suggests including transceiver  structure in the independent claim that perform this function especially in light of “resonance” features recited in claim 32  lines 9-11.
Claim 32  in line 14  recites the limitation “a proximity sensing system” which renders the claim unclear in light of claim 32 line 3 “at least one proximity measuring transducer”. More specifically, it is unclear as to how claim 32 line 14  “a proximity sensing system” and “at least one proximity measuring transducer” are structurally and functionally related or linked or arranged to form an implantable position detecting system i.e. is “at least one proximity measuring transducer” a component of or encompassed in the “a proximity sensing system”.
Claim 32 is rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are any link between the function of the preamble of the claim and the structures forming the body of the claim.  That is, it is unclear how the structure defining the system in the body of the claim forms an implantable position detecting system configured to detect a position of an implantable device with respect to a body structure as none of the at least at least one proximity measuring transducer, implantable device, external sensing interface, magnetoelectric transducer, proximity sensing system    are defined in the claim as doing anything clearly related to that assessment detect a position of an implantable device with respect to a body structure given the a proximity sensing system is recited as receiving a sensing signal that is responsive to the distance from the at least one proximity measuring transducer implanted on the body structure to the implantable device but it unclear as to how any of the structures function to detect a position of an implantable device with respect to a body structure. Similarly, each of the claims 33, 34, and 36 is also rejected as each provides for additional structures or further qualifies the structures recited in claim 32 but fails to define any relationship between them and the other elements of the system. Examiner suggests merging claim 35 into independent claim 32 to cure this noted issue.
Dependent claims 2,4-14 and 33-36 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2, 4-14 and 33-36 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
More specifically, claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends. More particularly, claim 11 in lines 1-2 recites  “wherein the at least one proximity measuring transducer comprises at least one implantable proximity measuring transducer” which essentially duplicates the limitation relating to “implantable” feature of claim 1 lines 3-4 “at least one proximity measuring transducer configured to be implanted on the body structure a distance from the implantable device”. Consequently, claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims 12-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112(d) issue in their respective base claims. Consequently, dependent claims 12-13 are also rejected under 35 U.S.C. 112(d) based on their direct/indirect dependency on their respective base claims.
Contingently Allowable Subject-Matter
As per independent claims 1 and 32,  each of independent claims 1 and 32 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 2-14 and 33-36, dependent claims 2-14 and 33-36 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 2-14 and 33-36, dependent claims 2-14 and 33-36 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1 and independent Claim 32, none of the prior art discloses or renders obvious an implantable position detecting system configured to detect a position of an implantable device with respect to a body structure comprising; at least one proximity measuring transducer configured to be implanted on the body structure a distance from the implantable device, the at least one proximity measuring transducer being configured to receive electromagnetic energy from an external electromagnetic field generated by an external sensing interface in combination with and including all the other structure, features, combination and arrangement of structures and features as in each respective independent claim.
Prior art US 20160302721 A1 to Wiedenhoefer; Curt et al. discloses systems and methods for monitoring an orthopedic implant and rehabilitation after orthopedic replacement surgery. More specifically, Wiedenhoefer discloses a system for monitoring a joint of a patient includes multiple sensors to be disposed near a joint and to measure or observe actions or physical quantities associated with the joint; and at least one communications module coupled to the sensors to receive data from the sensors and to transmit sensor information to an external device. In some embodiments, the sensors are implantable near the joint. In other embodiments, the sensors are disposed in a sensor module that is positioned adjacent the skin of the patient near the joint.
Prior art US 20080077016 A1 to Sparks et al. discloses a system for monitoring physical properties of structures within animate and inanimate objects, including internal organs and bones of humans. The system includes sensing and readout devices. The sensing device is adapted to be implanted in a body and attached to a rigid structures within the body  such as an artificial ball joint for the hip or shoulder (FIGS. 7, 9, and 10) and an artificial patella for a knee (FIG. 8), for the purpose of monitoring stress, wear, inflammation, infection, etc., of the rigid structures, and includes an electrical circuit containing a first inductor coil formed at least in part by a conductor with portions thereof separated by gaps. The first inductor coil is adapted to be physically coupled to the structure so that changes in shape and size of the structure cause changes in shape and/or size of the first inductor coil and/or changes in the gaps, which alter the inductance of the first inductor coil when current flows through the electrical circuit. The readout device is not adapted to be implanted in the patient, and includes an inductor coil capable of electromagnetic telecommunication and/or electromagnetic powering of the sensing device.
US 20110319755 A1 to Stein et al. discloses  a sensing insert device is disclosed for measuring a parameter of the muscular-skeletal system. The sensing module is a self-contained encapsulated measurement device having at least one contacting surface that couples to the muscular-skeletal system. The sensing module comprises one or more sensing assemblages, electronic circuitry, an antenna, and communication circuitry. The sensing assemblages are between a top plate and a bottom plate in a sensing platform. The bottom plate is supported by a ledge on an interior surface of a sidewall of a housing. A cap couples to top plate. The cap is adhesively coupled to the housing. The adhesive is flexible allowing movement of the cap when a force, pressure, or load is applied thereto. Stein’s a joint prosthesis and methods assess and determine proper alignment and placement of an implant component or components during joint reconstructive surgery and long-term implantation.
However, none of the prior art discloses or renders obvious the structure, features, combination and arrangement of structure and features of  independent Claim 1 or independent Claim 32.
Additionally, as per dependent claims 2-14, dependent claims 2-14 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim 1.
Additionally, as per dependent claims 33-36, dependent claims 33-36 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim 32.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20180125365 A1 to Hunter et al. for disclosing medical devices and implants comprising a medical device along with one or more ISMs (“Implantable Sensor Modules”) which can be utilized to monitor the integrity, placement, efficacy, durability and performance of a wide variety of temporary and/or permanently implantable medical devices. ISMs may be positioned on the inside of the medical device, within the body of the medical device, or on the outer/inner surface (or surfaces) of the medical device, and/or between the medical device and any device that might be utilized to deliver the implant, as well as cements, sutures and glues that may also be utilized within a surgical procedure. Within certain embodiments, the sensors are of the type that are passive and thus do not require their own power supply. Representative examples of medical devices and implants include, for example, orthopedic implants such as hip and knee prosthesis; spinal implants and hardware (spinal cages, screws, plates, pins, rods and artificial discs); orthopedic hardware (e.g., casts, braces, tensor bandages, external fixation devices, tensors, slings and supports) and internal hardware (e.g., K-wires, pins, screws, plates, and intramedullary devices (e.g., rods and nails)). This prior art is similar to that disclosed in terms of use one or more ISMs (“Implantable Sensor Modules”) which can be utilized to monitor the integrity, placement, efficacy, durability and performance of  orthopedic implants such as hip and knee prosthesis.
US 20170086674 A1 to Keefer discloses methods for performing orthopedic surgical procedures using a handheld scanner. The methods include, generally, performing one or more intra-operative scans using a handheld scanner, generating scan data from the intra-operatives scans, and comparing the scan data to a surgical plan. The scan data and other feedback data are used to validate the position and orientation of orthopaedic prosthetic component implanted in a body of the patient. This prior art is similar to that disclosed in terms of use of feedback data used to validate the position and orientation of orthopaedic prosthetic component implanted in a body of the patient.
US 20190150835 A1 to Bae; Youngsam for disclosing an implantable device for sensing data including  a subcutaneous sensor configured to couple with an implant. The implantable device is operably configured to wirelessly and transcutaneously transmit data sensed by the subcutaneous sensor. The sensor may be powered wirelessly and transcutaneously. Transmission of data and/or power may be provided by ultrasound sound waves. The implant may be a spinal rod, an intramedullary rod, or a spinous process spacer. The device is operably configured to wirelessly and transcutaneously transmit data sensed by the subcutaneous sensor. The device may be configured to operably receive energy from ultrasound sound waves and provide energy to the subcutaneous sensor.  This prior art is similar to that disclosed in terms of use of inductive and wireless powering and data transfer to implant  using an external device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        October 20, 2022